Citation Nr: 0909393	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for calluses on the 
feet. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J. H., and E. W. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
February 1978.  He had additional service in the reserves and 
National Guard from 1978 to 1981 and from 1982 to 1996, 
including on active duty for training (ACDUTRA) in the 
reserves from January 9, 1987 to January 29, 1987, and 
inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).  During the 
hearing, the Veteran submitted additional medical evidence 
and a lay statement, and he waived his right to have the RO 
initially consider this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  

After reopening the claim concerning the left knee disability 
in this decision, the Board is remanding this claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development before readjudicating this claim on 
its underlying merits.


FINDINGS OF FACT

1.  The Veteran's bipolar disorder is unrelated to his 
military service.  

2.  The veteran did not engage in combat against enemy forces 
and, although he has received a diagnosis of PTSD, none of 
his alleged stressors has been independently verified to 
support this diagnosis and etiologically link it to his 
military service.

3.  Evidence received since a March 1995 rating decision that 
denied service connection for a skin condition and calluses 
on the feet is duplicative or cumulative of evidence 
previously considered or does not relate to unestablished 
facts necessary to substantiate these claims.  

4.  Evidence received since a September 1998 rating decision, 
which also denied service connection for a skin condition 
based on exposure to herbicides, is also duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate 
this claim.  

5.  But evidence received since the March 1995 rating 
decision that denied service connection for a left knee 
disorder is not duplicative or cumulative of evidence 
previously considered or relates to an unestablished fact 
necessary to substantiate this claim.  


CONCLUSIONS OF LAW

1.  The Veteran's bipolar disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

2.  The Veteran's PTSD also was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.

3.  The March 1995 decision denying service connection for a 
skin condition, calluses of the feet, and a left knee 
disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.

4.  The September 1998 decision denying service connection 
for a skin condition due to exposure to herbicides also is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103.

5.  New and material evidence has not been received since 
those March 1995 and September 1998 rating decisions to 
reopen the claims for service connection for a skin condition 
and calluses of the feet.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

6.  But new and material evidence has been received since the 
March 1995 rating decision to reopen the claim for service 
connection for a left knee disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. §§ 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in April 2004, June 2004, and July 2004.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In the April 2004, June 2004, and July 2004 letters already 
mentioned, the RO informed the Veteran of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letters also informed him that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including the Social Security Administration (SSA).  He was 
advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of those pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a July 2006 SOC provided 
him with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claims has been obtained and associated with 
the claims file for consideration, including the service 
treatment records (STRs) and service personnel records, 
civilian private medical records, VA treatment records, and 
SSA records. 



Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to his VCAA notices.

A post-decisional March 2006 letter informed the Veteran that 
downstream disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  He was given an 
opportunity to respond to this additional letter, and 
subsequently in the July 2006 SOC his claims were 
readjudicated.  Therefore, there is no prejudice to him 
because his claims have been reconsidered since providing 
this additional VCAA Dingess notice.  See again Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the Veteran's skin condition, calluses, and 
left knee disability claims, the April 2004 VCAA notice 
letter informed him of what constituted new and material 
evidence to reopen these previously denied, unappealed 
claims.  He was informed that new evidence is evidence 
submitted to VA for the first time, which was not cumulative 
or tended to reinforce a previously established point.  
He was informed that material evidence must relate directly 
to substantiation of these claims.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).



The Board realizes an etiological opinion has not been 
obtained for the Veteran's PTSD or bipolar disorder.  
However, the Board finds that the evidence, discussed below, 
indicates the Veteran did not have relevant complaints or 
receive treatment for bipolar disorder during service.  
Moreover, there is no competent medical evidence suggesting a 
link between this condition and his military service.  And as 
for his PTSD, the claimed stressors have not and cannot be 
verified, so there is no possible means of linking this 
condition to an incident in service, even were the Board to 
schedule him for a VA examination.  38 C.F.R. § 3.304(f).  
See also Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(indicating that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  In other words, 
whether an alleged incident in service occurred is a factual, 
not medical, determination.  And VA adjudicators decide 
questions of fact, whereas VA examiners decide medical 
issues.  So were the Board to have the veteran undergo a VA 
PTSD examination, despite there being no verification of any 
of his alleged stressors, then this would impermissibly place 
the VA examiner in the role of fact finder.  Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development, except as it concerns his left knee claim.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Claims

In March 1995, the RO denied the Veteran's claims for a skin 
condition, calluses of the feet, and a left knee disability.  
He did not appeal that decision.  Therefore, it is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103.

More recently, in September 1998, the RO again denied the 
claim for service connection for a skin condition, but this 
time on the alternative premise that it was presumptively due 
to exposure to herbicides.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996); Spencer v. Brown, 4 Vet. App. 283, 288 (1993); 
and Sawyer v. Derwinski, 1 Vet. App. 130, 134 (1991).  These 
line of cases require de novo consideration of this 
alternative theory of entitlement as an entirely new claim, 
rather than a claim previously considered, denied, and not 
timely appealed, requiring first the submission of new and 
material evidence to reopen the claim.  But see, too, a more 
recent decision, Robinson v. Shinseki, No. 2008-7095 (Fed. 
Cir. Feb. 25, 2009), wherein the Court held, among other 
things, that separate theories in support of a claim for 
benefits for a particular disability does not equate to 
separate claims for benefits for that disability.  In any 
event, the Veteran also did not appeal the September 1998 
decision, so it, too, is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  And as already 
alluded to, this in turn means there must be new and material 
evidence since those decisions to reopen these claims and 
warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the March 1995 and September 1998 
decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed the petition to reopen these claims in 
February 2004.  Therefore, under the revised standards 
(effective for petitions to reopen, as here, filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the March 1995 and September 1998 
rating decisions consists of private and VA treatment 
records, SSA records, the Veteran's PTSD questionnaire, 
duplicates of some of his service personnel records, 
duplicates of some of his STRs, the transcript of his August 
2008 Travel Board hearing, and an August 2008 statement from 
J. H., a character witness at the hearing. 

Since they are mere duplicates of records previously 
considered, the service personnel records and STRs are not 
new evidence.

The remainder of the evidence mentioned above is new, in that 
it has not been submitted to VA before and thus not 
previously considered.  With regards to the skin condition 
and callus claims, however, this additional evidence is not 
also material because it does not relate to unestablished 
facts necessary to substantiate these claims.  38 C.F.R. 
§ 3.156(a).  Specifically, none of this additional evidence 
suggests the Veteran's skin condition and feet calluses were 
incurred during, or aggravated by, his military service.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
These additional records, instead, merely show ongoing 
treatment for dry skin and refer to calluses on the feet.  
These records do not, however, provide a link to the 
Veteran's military service and, thus, are not material to 
these claims.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing Veteran's current 
condition are not material to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).

The Veteran testified about his skin condition and calluses 
during his August 2008 Travel Board hearing.  While he is 
competent to describe his symptoms, he is not competent to 
make the medical determination that his symptoms associated 
with these conditions were either caused or aggravated by his 
military service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that laymen 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  Moreover, in Elkins 
v. Brown, 5 Vet. App. 474 (1993), the Court determined, in 
part, that two private nexus opinions were not "material" 
with respect to reopening a claim for service connection 
because there was no indication that either physician had 
established the nexus on a basis separate from the Veteran's 
reported medical history during his military service, which 
was unsupported by clinical findings.

Accordingly, the Board finds no new and material evidence to 
reopen these previously denied, unappealed claims for service 
connection for a skin condition and calluses of the feet.  
38 U.S.C.A. § 5108.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply, and 
the petition to reopen these claims must be denied.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

There is, however, evidence that is both new and material to 
reopen the claim concerning the left knee disability.  J. 
H.'s supporting testimony, under oath, at the Veteran's 
August 2008 Travel Board hearing is new evidence because J. 
H. made allegations not previously considered.  See Bostain 
v. West, 11 Vet. App. 124 (1998); Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  J. H.'s hearing testimony is also 
material because he testified that he served with the Veteran 
in the Reserves from 1985 to 1988 and had personally observed 
him using crutches after a training exercise.  J. H. 
remembered that the Veteran mentioned hurting his knee.  


The Veteran's STRs do not mention a left knee injury, but as 
this type of trauma is capable of lay observation, J. H.'s 
testimony tends to support the notion that the Veteran may 
have hurt his left knee specifically during his period of 
ACDUTRA from January 9 to 25, 1987.

This additional evidence, therefore, relates to an 
unestablished fact necessary to substantiate this claim.  
38 C.F.R. § 3.156(a).  And inasmuch as this additional 
evidence is new and material, the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108.

As mentioned at the outset, however, the Board is remanding 
this claim to the RO via the AMC for further development 
before readjudicating this claim on its underlying merits 
(i.e., on a de novo basis).

The Other Claims for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Bipolar Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence confirming the Veteran has the currently 
claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed).  The Veteran has a diagnosis of bipolar disorder, 
so there is no disputing he has this claimed condition.

The determinative issue, therefore, is whether this condition 
is attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in this critical respect 
that his claim fails.

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for a mental disorder, 
including bipolar disorder.  This is probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Moreover, while the Veteran's post-service VA medical records 
show treatment for bipolar disorder, none of these records 
contain a medical opinion linking the bipolar disorder to his 
military service.  The earliest evidence of a mental disorder 
was in 2000, over 13 years after his most recent period of 
ACDUTRA ended.  
The lapse of so many years between his separation from 
service and the first indication of this claimed disorder is 
a factor for consideration in deciding this claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the absence of a link between the Veteran's bipolar 
disorder and his military service, the claim for service 
connection cannot be granted.  As a layman, he simply is not 
competent to made this medical determination of etiology.  
The preponderance of the evidence, therefore, is against this 
claim, and it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
Veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Conversely, if the Veteran did not engage in combat with the 
enemy, or he did engage in combat but the alleged in-service 
stressor is not combat related, his lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates his testimony 
or statements.  Cohen, 10 Vet. App. at 147.  And this 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  


According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The Veteran's military personnel records, particularly his DD 
Form 214, show he received the National Defense Service Medal 
(NDSM), but no awards or commendations specifically 
indicative of combat.  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that he have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.   See VAOPGCPREC 12-99 
(October 18, 1999).  Therefore, inasmuch as this is not 
shown, his lay testimony alone is insufficient to verify his 
claimed stressors.  Instead, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
these claimed events.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Veteran has the necessary diagnosis of PTSD - which, 
according to Cohen, is presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the claimed 
stressor.  But as already explained, credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
In other words, whether an alleged incident in service 
occurred is a factual, not medical, determination.  The Board 
is not required to accept evidence that diagnoses PTSD and 
links it to an alleged stressor.  Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.  



During the course of this appeal, the Veteran has reported 
numerous stressors, but he has only provided very vague 
details about them.  In the responses in his April 2004 PTSD 
questionnaire, he reported his stressors as disarming mines, 
loading defective weapons, recovering dead bodies, seeing 
"strange animals," "feeling helpless and unsure about 
returning home from Vietnam," contracting a skin condition 
from leeches, and enduring night attacks.  He said these 
stressors occurred in Saigon and Cambodia in October 1972.

During his August 2008 Travel Board hearing, the Veteran 
testified that his stressor was being overseas in Germany and 
serving on guard duty with little sleep.  He said his unit 
encountered terrorists, and that he worked with radioactive 
weapons and chemicals.  He added that, upon his return to 
Fort Bragg, he worked with rejected materials from Vietnam.  
He also testified that he saw a strange, snakelike creature 
while working in a swamp near Fort Bragg.  

The Veteran's service personnel records do not indicate that 
he served in the Republic of Vietnam.  His service personnel 
records show that from August 1972 to July 1974 he served in 
Germany.  STRs from October 1972 also show that he was in 
Germany at that time.  So these records directly contradict 
his claim that he served in Vietnam and experienced the type 
of traumatic incidents alleged.  See, e.g., Curry v. Brown, 7 
Vet. App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran, 
especially when unsubstantiated); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (a showing of interest or of 
inconsistent statements can impeach the credibility of a 
witness); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(while interest in the outcome of a proceeding "may affect 
the credibility of testimony, it does not affect competency 
to testify").

The remainder of the Veteran's alleged stressors, concerning 
his service in Germany and at Ft. Bragg, also is not 
objectively confirmed by his service personnel or treatment 
records, and is too vague for the RO to submit them for 
verification to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  So the diagnosis of PTSD, absent 
this independent verification of these claimed events, is 
fatal to this claim.

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning the doctrine 
of reasonable doubt is not applicable, and that this claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bipolar disorder is denied.  

Service connection for PTSD is denied.  

The petition to reopen the claim for service connection for a 
skin condition is denied.

The petition to reopen the claim for service connection for 
calluses of the feet is denied.

But, as new and material evidence has been submitted, the 
claim for service connection for a left knee disorder is 
reopened.  To this extent, and this extent only, the appeal 
of this claim is granted subject to the further development 
of this claim on remand.


REMAND

During the Veteran's August 2008 Travel Board hearing, J. H. 
testified that he saw the Veteran on crutches during a period 
of ACDUTRA.  The Veteran's private medical records from Dr. 
J. T. show the Veteran was in a motor vehicle accident in 
April 2000, as a civilian, but that prior to that accident he 
had injured his left knee (so possibly while in the military 
on ACDUTRA).  According to Dr. J. T., the April 2000 motor 
vehicle accident re-injured the Veteran's left knee.  


VA medical records on file indicate the Veteran has an old 
ligament tear in this knee that pre-existed his April 2000 
motor vehicle accident.  In a July 2000 letter, Dr. J. T. 
explained which of the Veteran's left knee symptoms were 
attributable to the accident.  While the Veteran's STRs are 
unremarkable for a left knee injury, J. H.'s supporting 
testimony during the hearing and the evidence of a left knee 
disability before the April 2000 motor vehicle accident 
suggest the left knee disability may be attributable to the 
veteran's military service, as opposed to other unrelated 
factors.  But inasmuch as this remains unclear, a medical 
examination and opinion are needed to assist in making this 
important determination..  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA must request an examination and opinion 
when necessary to fairly decide a claim).  

Accordingly, the claim for a left knee disorder is REMANDED 
for the following additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA compensation examination 
to obtain a medical nexus opinion 
indicating whether it is at least as 
likely as not that his current left knee 
disability is attributable to his 
military service - and, in particular, 
to any injury he may have sustained to 
this knee while on ACDUTRA from January 9 
to 25, 1987 (also recognizing that 
records concerning an April 2000 motor 
vehicle accident mention re-injury to 
this knee in that accident, as opposed to 
initial injury).  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this.

The claims file, including a complete 
copy of this decision and remand, must be 
made available to the examiner for review 
of the Veteran's pertinent medical and 
other history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service connection for a left knee 
disorder (on a de novo basis) in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this lone remaining claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


